2016 IL 118674



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118674)

       THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JESSE TRAVIS
                          BRADFORD, Appellant.


                               Opinion filed March 24, 2016.



        JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       Following a bench trial, the circuit court of McLean County convicted the
     defendant, Jesse Bradford, of burglary and sentenced him to three years in prison.
     On appeal, defendant contended the State failed to prove beyond a reasonable
     doubt that he remained within a store without authority and with the intent to
     commit a theft therein, within the meaning of the burglary statute. See 720 ILCS
     5/19-1(a) (West 2012). The appellate court rejected this contention and affirmed
     defendant’s conviction. 2014 IL App (4th) 130288.

¶2      Defendant filed a petition for leave to appeal, pursuant to Illinois Supreme
     Court Rules 315 and 612 (Ill. S. Ct. R. 315 (eff. July 1, 2013); R. 612 (eff. Feb. 6,
     2013)), which we granted. For the reasons that follow, we reverse the judgments of
     the appellate and circuit courts.



¶3                                     BACKGROUND

¶4       Defendant was charged by indictment with one count of burglary by
     “knowingly and without authority remain[ing] within the building of Walmart,
     with the intent to commit therein a felony or a theft,” in violation of section 19-1(a)
     of the Criminal Code of 2012 (720 ILCS 5/19-1(a) (West 2012)).

¶5       At defendant’s bench trial, the State presented the testimony of Stephen Norton,
     an asset protection associate at a Walmart store in Bloomington, Illinois. On July
     19, 2012, Norton observed defendant enter the Walmart during the store’s regular
     business hours. Norton recognized defendant and continued to observe all of his
     movements and activities inside the store. At all times, defendant stayed in areas of
     the store which were open to the public.

¶6       Defendant first picked up two DVDs from a store display near the cash
     registers. He then brought the DVDs to the customer service desk and conducted a
     “no-receipt” return in exchange for a Walmart gift card. Next, defendant went to
     the men’s apparel department, where he picked up a hat, removed the price tag, and
     put it on. Defendant then went to the shoe department and picked up a pair of shoes.
     He placed the shoes in a Walmart bag which he produced from his pocket.
     Defendant proceeded to the cash registers, where he joined a male individual who
     had accompanied him to the store. Defendant paid for his friend’s merchandise
     using the same gift card he had received in exchange for the DVDs. He did not
     attempt to pay for the hat or the shoes. When defendant and his friend left the store,
     Norton and his partner approached them and identified themselves. Defendant
     refused to speak and kept walking, while the friend ran in another direction. Norton
     called the Bloomington police department and followed defendant on foot until the
     police arrived.

¶7       Bloomington police officer Ryne Donovan testified that he was called to the
     scene of a retail theft. He saw defendant outside the Walmart store alongside two of
     the store’s security personnel. Officer Donovan handcuffed defendant and brought
     him inside the store. Defendant confessed to taking the DVDs, conducting a
     fraudulent no-receipt return, and stealing a hat, shoes, and a 20-ounce bottle of Dr.

                                              -2-
       Pepper. He also confessed to paying for his friend’s merchandise with the Walmart
       gift card he obtained from the DVDs. The State introduced into evidence a
       photograph depicting the hat, shoes, and Dr. Pepper found on defendant’s person,
       as well as the two DVDs.

¶8         At the close of the State’s case, the defense moved for a directed verdict. While
       conceding the evidence was sufficient to prove the crime of retail theft, defendant
       argued there was insufficient evidence of burglary as defined in section 19-1(a) of
       the Criminal Code (720 ILCS 5/19-1(a) (West 2012)). Defendant’s motion was
       denied. The trial court convicted defendant of burglary as charged and sentenced
       him to three years in prison.

¶9         Defendant appealed, arguing there was no evidence that he remained within the
       store without authority as required by the burglary statute. The appellate court
       affirmed defendant’s conviction. 2014 IL App (4th) 130288. The court held, as a
       matter of law, that a defendant’s act of remaining within a building open to the
       public is “ ‘without authority’ ” if it is accompanied by an intent to steal. Id. ¶ 28. In
       the instant case, “[a]ny authority defendant may have had to remain in the store was
       implicitly withdrawn once he formed the intent to steal from Walmart.” (Emphasis
       in original.) Id. ¶ 34. Although the court did not identify the precise moment at
       which defendant began to unlawfully remain in the store, it held that defendant
       remained without authority “as he moved through the store and stole merchandise.”
       Id.



¶ 10                                         ANALYSIS

¶ 11       On appeal to this court, defendant repeats the same argument he raised in the
       appellate court, i.e., that the State failed to prove him guilty of burglary beyond a
       reasonable doubt because there was insufficient evidence that he “remained within”
       the store without authority.

¶ 12       When considering a challenge to the sufficiency of the evidence, a reviewing
       court must determine whether, viewing the evidence in the light most favorable to
       the State, a rational trier of fact could have found the required elements of the crime
       beyond a reasonable doubt. People v. Belknap, 2014 IL 117094, ¶ 67. It is the
       responsibility of the trier of fact to resolve conflicts in the testimony, weigh the
       evidence, and draw reasonable inferences from the facts. People v. Campbell, 146

                                                 -3-
       Ill. 2d 363, 375 (1992). Accordingly, a reviewing court will not substitute its
       judgment for the fact finder on questions involving the weight of the evidence or
       the credibility of the witnesses. Id. On appeal from a criminal conviction, we will
       not reverse the trial court’s judgment unless the evidence is so unreasonable,
       improbable, or unsatisfactory that it justifies a reasonable doubt of the defendant’s
       guilt. Id.

¶ 13       Section 19-1(a) of the Criminal Code provides, in part, that “[a] person
       commits burglary when without authority he or she knowingly enters or without
       authority remains within a building, *** or any part thereof, with intent to commit
       therein a felony or theft.” 720 ILCS 5/19-1(a) (West 2012). Thus, under the statute,
       there are two ways to commit the crime of burglary: (1) by entering without
       authority and with the intent to commit a felony or theft, or (2) by remaining
       without authority and with the intent to commit a felony or theft. Id.

¶ 14       Defendant was charged with, and convicted of, the second type of burglary:
       “knowingly and without authority remain[ing] within the building of Walmart,
       with the intent to commit therein a felony or a theft,” in violation of section 19-1(a).
       720 ILCS 5/19-1(a) (West 2012). Because the parties disagree about what it means
       to remain without authority in a public place of business, we must first construe the
       statutory language before determining whether the State proved the essential
       elements of the crime beyond a reasonable doubt.

¶ 15       Our primary goal in statutory interpretation is to ascertain and effectuate the
       legislature’s intent. People v. Giraud, 2012 IL 113116, ¶ 6. The best indication of
       this intent is the statutory language, given its plain and ordinary meaning. Id. The
       words and phrases in a statute should be construed in light of other relevant
       provisions and not in isolation. People v. Gutman, 2011 IL 110338, ¶ 12. We may
       consider the reason for the law, the problems to be remedied, the purposes to be
       achieved, and the consequences of construing the statute one way or another. Id.
       Where the language is plain and unambiguous, it must be applied without resort to
       further aids of statutory construction. People v. Collins, 214 Ill. 2d 206, 214 (2005).
       Where the language is ambiguous, however, we may consider external sources,
       such as legislative history, in order to discern the intent of the legislature. Id. The
       construction of a statute is a question of law which is reviewed de novo. People v.
       Davison, 233 Ill. 2d 30, 40 (2009).



                                                -4-
¶ 16       Defendant contends that a person who commits theft after lawfully entering a
       public place is not guilty of burglary by remaining unless he exceeds the physical
       scope of his authority. In other words, burglary by remaining requires evidence that
       a defendant, with the intent to commit a felony or theft, is found in a place where
       the public is not authorized to be. Defendant relies on People v. Vallero, 61 Ill.
       App. 3d 413 (1978), and People v. McDaniel, 2012 IL App (5th) 100575, to support
       his interpretation of the burglary statute.

¶ 17        In Vallero, the defendant entered a dairy during business hours for the purpose
       of applying for a job. 61 Ill. App. 3d at 414. Defendant was instructed to complete a
       job application form in the office area of the dairy. After defendant left, it was
       discovered that a number of payroll checks were missing. Defendant later forged
       signatures on the checks and attempted to cash them. He was convicted of burglary,
       theft, and five counts of forgery. On appeal, the appellate court reversed the
       burglary conviction based on insufficient evidence that defendant remained in the
       dairy without authority. Id. at 415-16. According to the court, defendant could not
       be found guilty of burglary by remaining because he did not form the intent to steal
       until after he lawfully entered the dairy. Nor did he hide inside the dairy until after
       it had closed in order to commit a theft. Id. at 415 (citing People v. Manning, 46 Ill.
       App. 3d 877 (1977)). The concurring justice agreed there was no evidence that
       defendant “remained” in the dairy pursuant to the burglary statute, where defendant
       was permitted to enter the dairy, his presence on the premises was at all times
       lawful, and he did not remain there beyond authorized hours. Id. at 416 (Stengel, J.,
       specially concurring).

¶ 18       In McDaniel, the defendant entered a Walmart store during the store’s regular
       business hours. 2012 IL App (5th) 100575, ¶ 3. A loss prevention agent saw
       defendant pick up three fishing reels from a store shelf and remove them from their
       packages. Defendant then placed the empty packages back on the shelf and secreted
       the reels inside his coat. The store’s agents stopped defendant after he walked past
       the cash registers without paying for the reels. Id. ¶ 4. A jury convicted defendant
       of burglary by unauthorized remaining, and the appellate court reversed
       defendant’s conviction. Id. ¶ 9. The court found that defendant entered the store
       lawfully, never exceeded the physical scope of his authority, and left immediately
       after stealing the reels. At all times, defendant remained within the general retail
       area of the store. Thus, although defendant was guilty of retail theft, he was not
       guilty of burglary by remaining within the store without authority. Id. ¶¶ 16, 19.

                                                -5-
¶ 19       The McDaniel court contrasted the facts in that case with those in People v.
       Richardson, 2011 IL App (5th) 090663, and People v. Glover, 276 Ill. App. 3d 934
       (1995), where the defendants’ burglary convictions based on unlawful remaining
       were affirmed. McDaniel, 2012 IL App (5th) 100575, ¶¶ 14-16. In those cases, the
       defendants’ initial entrances onto the premises were lawful. However, the
       defendants then entered areas of the premises which were off-limits to the public, in
       order to commit thefts. Id. ¶¶ 14, 15, 16 (citing Richardson, 2011 IL App (5th)
       090663, ¶ 17 (defendant stole cash and lottery tickets from an area of a store
       marked “employees-only”), and Glover, 276 Ill. App. 3d at 938-39 (defendant stole
       vacuum cleaners from a church’s storage area after being told to stay by the
       entranceway)). The defendants in Richardson and Glover thus exceeded the scope
       of their physical authority by committing clear-cut acts of unauthorized remaining
       on the premises. Id. ¶ 16.

¶ 20        Based on the aforementioned case law, defendant argues that he never exceeded
       the scope of his physical authority to be in the Walmart. He contends that burglary
       by remaining is not intended to apply to ordinary shoplifting. Rather, it refers to
       situations in which a person lawfully enters a place of business, but, in order to
       commit a theft or felony: (1) hides and waits for the building to close; (2) enters an
       unauthorized area within the building; or (3) continues to remain on the premises
       after being asked to leave. Since defendant lawfully entered the Walmart during
       regular business hours, shoplifted merchandise within public areas of the store, and
       left while the store was still open, defendant argues that he committed retail theft, a
       Class A misdemeanor, rather than burglary, a Class 2 felony. 720 ILCS
       5/16-25(f)(1) (West 2012) (retail theft under $300) 1; 720 ILCS 5/19-1(b) (West
       2012).

¶ 21       In the State’s view, the facts in the instant case are distinguishable from those in
       Vallero and McDaniel. The State notes that, instead of leaving the premises
       immediately after committing a single act of theft, defendant lingered in the store
       and continued to steal merchandise following his fraudulent no-receipt return.
       Defendant’s subsequent thefts, the State argues, are sufficient evidence that
       defendant’s authority to remain in the store was implicitly withdrawn. The State
       proposes that an individual who engages in a “discrete act of remaining” within a

           1
            There was no evidence at trial about the retail value of the merchandise stolen by defendant.
       For purposes of defendant’s argument, however, the State does not dispute that the retail value did
       not exceed $300.

                                                     -6-
       store with the intent to commit a theft is guilty of burglary by remaining. In support
       of this theory, the State relies on People v. Weaver, 41 Ill. 2d 434 (1968), which
       interpreted the portion of the burglary statute criminalizing burglary by entering.
       See 720 ILCS 5/19-1(a) (West 2012). The State urges this court to extend the
       analysis set forth in Weaver to burglary by remaining.

¶ 22       In Weaver, police officers driving by a well-lit Laundromat at night spotted the
       defendant standing near a vending machine, the door of which was open. Police
       discovered keys to the vending machine inside vehicles belonging to defendant and
       his codefendant, as well as more than $50 in coins in defendant’s pocket. Defendant
       was convicted of burglary, possession of burglary tools, and theft. Weaver, 41 Ill.
2d at 435. On appeal to this court, defendant argued there was insufficient evidence
       of burglary since the Laundromat was open to the public at the time in question, he
       could have entered as a business invitee, and his presence in the store was as
       consistent with his innocence as with his guilt. This court rejected defendant’s
       argument. Id. at 438-39.

¶ 23       We held that evidence that a defendant enters a place of business in order to
       commit a theft is sufficient to satisfy the “without authority” element of burglary by
       entering. Id. at 439. The “authority to enter a business building, or other building
       open to the public, extends only to those who enter with a purpose consistent with
       the reason the building is open.” Id. Patrons of a Laundromat have no authority to
       enter if they intend to commit a theft inside the establishment. Consequently,
       evidence that the defendant entered the Laundromat with the intent of stealing from
       the vending machine—keys, coins, and the fact that defendant had no
       laundry—was sufficient to convict defendant of burglary by unauthorized entering.
       Id.

¶ 24       In the appellate court below, the court agreed with the State that Weaver’s
       definition of “without authority,” for purposes of burglary by entering, also applies
       to burglary by remaining. Citing Weaver, the court held, “just as a defendant’s
       entry is ‘without authority’ if it is accompanied by a contemporaneous intent to
       steal, so too must a defendant’s remaining be ‘without authority’ if it also is
       accompanied by an intent to steal.” (Emphases in original.) 2014 IL App (4th)
130288, ¶ 28. Throughout defendant’s multiple acts of shoplifting, his purpose for
       being in the Walmart was not consistent with the purpose for which the store was
       open to the public. Id. ¶ 34. Thus, in the court’s view, the evidence presented at trial


                                                -7-
       that defendant “remained” in the store with the intent to commit a theft was
       sufficient in itself to convict defendant of burglary by remaining within. Id.

¶ 25       After examining the statutory language and weighing the parties’ arguments,
       we find that defendant presents the only reasonable reading of the burglary statute.
       In determining legislative intent, we may consider the consequences of construing
       the statute one way or another, and we presume that the legislature did not intend to
       create absurd, inconvenient, or unjust results. People v. Gutman, 2011 IL 110338,
       ¶ 12. Defendant’s interpretation offers a reasonable, workable test by which courts
       may evaluate whether a defendant is guilty of burglary by remaining within a place
       without authority. The State’s version, on the other hand, is unworkable, has the
       potential to lead to absurdity, and is inconsistent with both the retail theft statute
       and the historical development of the burglary statute.

¶ 26       First, under the State’s reading, adopted by the appellate court below, it is not
       clear what evidence would be sufficient to establish that a defendant “remains”
       within a public place in order to commit a theft. The appellate court provided no
       guidance as to what a defendant must do, or what duration of time he must spend in
       a place, to remain there without authority. Secondly, the court’s ruling arbitrarily
       distinguishes between a defendant who shoplifts one item in a store and leaves
       immediately afterward, and a defendant who shoplifts more than one item or
       lingers inside a store before leaving. We do not believe the General Assembly
       intended to classify a single act of shoplifting as a Class A misdemeanor (720 ILCS
       5/16-25(f)(1) (West 2012) (retail theft of property under $300)), while classifying
       several acts of shoplifting in a single course of conduct, totaling the same monetary
       value, as a Class 2 felony (720 ILCS 5/19-1(b) (West 2012) (burglary)).

¶ 27       Furthermore, we agree with defendant that the appellate court’s analysis
       conflicts with the legislative intent in enacting the retail theft statute. 720 ILCS
       5/16-25 (West 2012). The court’s vague conclusion that “a defendant who develops
       an intent to steal after his entry into a public building may be found guilty of
       burglary by unlawfully remaining” (2014 IL App (4th) 130288, ¶ 28), encompasses
       nearly all cases of retail theft, effectively negating the retail theft statute. This
       statute was enacted in 1975 for the purpose of combating the growing problem of
       retail theft in Illinois. 720 ILCS 5/16-25 (West 2012); 79th Ill. Gen. Assem., House
       Proceedings, June 11, 1975, at 113 (statements of Representative Sangmeister).
       The law takes into account various factors, including the value of the property
       taken, a defendant’s prior record, and how the property was acquired. 720 ILCS
                                               -8-
       5/16-25(f) (West 2012). Based on these factors, shoplifting can be charged in a
       range from a Class A misdemeanor to a Class 2 felony. Id. Standard retail theft of
       the type occurring in this case is a Class A misdemeanor punishable by up to 364
       days in jail. 720 ILCS 5/16-25(f)(1) (West 2012); 730 ILCS 5/5-4.5-55(a) (West
       2012). The burglary statute, on the other hand, does not consider any of these
       proportionality factors and classifies ordinary burglary as a Class 2 felony,
       punishable by three to seven years in prison. 720 ILCS 5/19-1(b) (West 2012); 730
       ILCS 5/5-4.5-35(a) (West 2012).

¶ 28       Since the retail theft statute was enacted 14 years after the burglary statute’s
       “remaining within” provision became law (Ill. Rev. Stat. 1961, ch. 38, ¶ 19-1), it
       strains logic to presume that the legislature intended most incidents of retail theft to
       be prosecuted as burglaries. Consequently, the appellate court’s broad reading of
       the burglary statute cannot be reconciled with the clear expression of legislative
       intent in the retail theft statute.

¶ 29        Finally, we reject the appellate court’s interpretation of the “remaining within”
       language for the additional reason that it is at odds with the historical development
       of the burglary statute. Prior to 1961, the Criminal Code contained five separate
       provisions pertaining to burglary: burglary, attempted burglary, burglar found in
       building, possession of burglary tools, and burglary with explosives. Ill. Rev. Stat.
       1959, ch. 38, ¶¶ 84-88. The general burglary provision criminalized the unlawful
       entering of various buildings and structures. See Ill. Rev. Stat. 1959, ch. 38, ¶ 84;
       People v. Myler, 374 Ill. 72 (1940); People v. Kelley, 274 Ill. 556 (1916). The
       “burglar found in building” provision provided: “[w]hoever is found in any
       building, ship or vessel, with intent to commit the crime of murder, rape, robbery,
       larceny or other felony, shall be imprisoned in the penitentiary not less than one
       year nor more than five years.” Ill. Rev. Stat. 1959, ch. 38, ¶ 86. In 1961, the
       general burglary provision was amended to include burglary by remaining without
       authority, and the separate “burglar found in building” provision was eliminated.
       Ill. Rev. Stat. 1961, ch. 38, ¶ 19-1. We can infer from these changes, and the fact
       that section 19-1 codified the existing law of burglary in Illinois, that the addition of
       language criminalizing “burglary by remaining” was intended to incorporate the
       crime of “burglar found in building.” See Ill. Ann. Stat., ch. 38, ¶ 19-1, Committee
       Comments—1961, at 307-08 (Smith-Hurd 1970).

¶ 30       While the pre-1961 burglary statute did not define “burglar found in building,”
       the dictionary defines the word “find” as “to discover” or “to obtain by searching.”
                                                 -9-
       Webster’s New International Dictionary 330, 348 (1924). The “burglar found in
       building” provision necessarily implies, then, that the building or area where a
       defendant is found or discovered was closed to him or the public. It is unreasonable
       to say that a person is “found” or “discovered” when he is present in a store which
       is open to the public, during the store’s regular business hours. Accordingly, based
       on the history of the statute, we agree with defendant that burglary by remaining in
       a public building comprises only those individuals who are found or discovered in a
       place where they are not authorized to be.

¶ 31       We thus hold that an individual commits burglary by remaining in a public
       place only where he exceeds his physical authority to be on the premises. Under
       this definition, burglary by remaining includes situations in which an individual
       enters a public building lawfully, but, in order to commit a theft or felony, (1) hides
       and waits for the building to close (People v. Manning, 46 Ill. App. 3d 877, 878-79
       (1977), aff’d in part and rev’d in part, 71 Ill. 2d 132 (1978)), (2) enters
       unauthorized areas within the building (Richardson, 2011 IL App (5th) 090663,
       ¶¶ 4-5, 8; Glover, 276 Ill. App. 3d at 938-39), or (3) continues to remain on the
       premises after his authority is explicitly revoked. Conversely, an individual who
       enters a building lawfully, shoplifts merchandise within areas which are open to the
       public, then leaves during business hours, is guilty of ordinary retail theft. See
       McDaniel, 2012 IL App (5th) 100575, ¶ 19.

¶ 32       In the case at bar, the State failed to prove that defendant remained within the
       Walmart without authority within the meaning of the burglary statute. See 720
       ILCS 5/19-1(a) (West 2012). Defendant entered the store during regular hours,
       never entered areas of the store which were off-limits to the public, shoplifted
       several items, then left while the store was open. Defendant did not exceed the
       scope of his physical authority as a member of the public to be in the store. The
       evidence presented by the State with respect to the element of unauthorized
       remaining is so insufficient as to justify a reasonable doubt that defendant
       committed burglary.



¶ 33                                     CONCLUSION

¶ 34      We conclude that no rational trier of fact could have found beyond a reasonable
       doubt that defendant committed the crime of burglary by remaining in the store
       without authority. We further hold that the appellate court erred in concluding that
                                               - 10 -
       there was sufficient evidence upon which a fact finder could have based
       defendant’s conviction for burglary.

¶ 35       For the aforementioned reasons, we reverse the judgments of the appellate and
       circuit courts.



¶ 36      Judgments reversed.




                                            - 11 -